Citation Nr: 9933226	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-23 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
December 1948.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above issue.

By memorandum dated in September 1997, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (1999).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1996.

2.  The immediate cause of the veteran's death was congestive 
heart failure due to, or as a consequence of, chronic 
obstructive pulmonary disease (COPD) due to, or as a 
consequence of, alcohol-related cardiomyopathy. 

3.  Prior to his death, the veteran was service-connected for 
bilateral varicose veins with thrombophlebitis, evaluated as 
60 percent disabling.

4.  There is no medical evidence showing that the 
cardiovascular disease that caused the veteran's death 
developed during service or within one year of separation 
from service or was in any manner related to his service.

5.  There is no medical evidence showing that the chronic 
obstructive pulmonary disease or alcohol-related 
cardiomyopathy that contributed to the veteran's death 
developed during service or was in any manner related to his 
service.

6.  There is no medical evidence showing that the veteran's 
service-connected varicose veins caused or aggravated the 
cardiovascular disease that caused his death, nor that either 
condition caused or contributed substantially or materially 
to cause the veteran's death.

7.  The medical evidence does not establish that any side 
effects of medications for treatment of the veteran's 
service-connected bilateral varicose veins caused or 
aggravated his cardiovascular or pulmonary conditions, or 
contributed substantially or materially in any other way to 
bring about his death.

8.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1996, the appellant filed the above claim.  She has 
argued that the veteran's death was caused by his service-
connected varicose veins.  She maintains that the medication 
that the veteran took for his service-connected disorder 
(Coumadin) stopped the blood in his veins and therefore 
stopped everything. 

The veteran died on March [redacted], 1996.  The immediate cause of 
the veteran's death was congestive heart failure due to, or 
as a consequence of, chronic obstructive pulmonary disease 
(COPD) due to, or as a consequence of, alcohol-related 
cardiomyopathy. 

The veteran's service medical records showed no complaints of 
cardiovascular or respiratory symptoms.  During service, he 
underwent ligation of the high and low left saphenous vein 
due to varicose veins.

The veteran was service-connected for bilateral varicose 
veins.  This condition was initially evaluated as 10 percent 
disabling, but this was increased to 30 percent disabling as 
of March 1972, and to 60 percent disabling as of November 
1993.  

The veteran underwent VA examinations in February 1961, April 
1972, December 1976, and January 1994.  None of these 
examination reports showed complaints of respiratory or 
cardiovascular symptoms/disorders.

Also associated with the claims file are the veteran's VA and 
private medical records dated from 1959 until his death in 
1996.  These records showed that he periodically developed 
thrombophlebitis of the lower extremities due to his varicose 
veins.  He was initially treated with anticoagulants (Heparin 
and Coumadin) in 1973.

The first indication in the post-service medical evidence 
that the veteran had a respiratory disorder was upon 
hospitalization at Syosset Community Hospital in April 1993.  
It was noted that the veteran had a "long history of COPD."  
Admission notes indicated that he had a history of COPD since 
1981.  It was noted that he had smoked 1-3 packs of 
cigarettes per day for the past forty years.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Bay Pines from January to February 1995 due to deep vein 
thrombosis of the lower extremities, mainly on the left side.  
It was noted that he had had episodes of recurrent phlebitis 
for the past 15 years and had been treated intermittently 
with anticoagulants.  He had chronic shortness of breath and 
wheezing.  He had been diagnosed with asthma, and it was 
noted that he probably had a form of COPD with a 
bronchospastic component.  Electrocardiogram (EKG) showed 
left ventricular hypertrophy and ST-T wave changes suggesting 
anterolateral ischemia.  Upon discharge, it was indicated 
that the veteran should be on long-term anticoagulation 
therapy.  

The veteran was again hospitalized at the VAMC in Bay Pines 
in March 1995 due to rapid onset of edema and tenderness of 
the left lower extremity.  EKG showed no changes since 
January 1995.  Despite being on Coumadin, there was a 
possibility that the veteran had had recurrence of deep vein 
thrombosis on the left lower extremity.  A ventilation-
perfusion scan was indeterminate, with possibly some COPD.  
It was noted that the veteran possibly had some pulmonary 
emboli from the recent deep vein thrombosis.  It was also 
noted that he had a questionable history of congestive heart 
failure. 

In November 1995, the veteran was hospitalized at Southwest 
Florida Regional Medical Center for an acute exacerbation of 
his COPD.  It was noted that he had been taking Coumadin ever 
since he was hospitalized in 1994 for deep vein thrombosis.  
Admitting diagnoses included acute pulmonary edema, history 
of previous congestive heart failure, COPD, and history of 
deep vein thrombosis on long-term Coumadin therapy.  It was 
indicated that an echocardiogram conducted at East Pointe 
Hospital had shown dilated cardiomyopathy with moderate to 
severe left ventricular systolic dysfunction, mild concentric 
hypertrophy of the left ventricle, dilated left atrium, 
moderate pulmonary hypertension, mild mitral regurgitation, 
and moderate tricuspid regurgitation.  The veteran had had 
episodes of paroxysmal non-sustained supraventricular 
tachycardia and atrial fibrillation with rapid ventricular 
response.  Cardiac catheterization showed severe left 
ventricular dysfunction and coronary artery disease.  

The veteran underwent placement of a pacemaker due to the 
atrial fibrillation.  It was noted that his wife reported 
that the veteran drank alcohol heavily when he was younger.  
It was felt that the veteran's severe left ventricular 
dysfunction was in disproportion to his coronary artery 
disease, and this was most likely due to alcoholic 
cardiomyopathy due to ischemic cardiomyopathy.  Final 
diagnoses included organic heart disease with cardiomyopathy 
and severe left ventricular systolic dysfunction, most likely 
a combination of alcoholic cardiomyopathy and ischemic 
cardiomyopathy; mild concentric hypertrophy of the left 
ventricle secondary to hypertensive cardiovascular disease; 
status post permanent placement of a pacemaker; severe COPD; 
and chronic deep vein thrombosis on long-term anticoagulation 
with Coumadin. 

The veteran's VA medical records dated from January to March 
1996 showed continued treatment for congestive heart failure, 
diabetes, COPD, and obesity.  His Coumadin dosage was 
adjusted periodically.  The veteran's final hospitalization 
was at East Pointe Hospital due to cardiopulmonary arrest. 


II.  Legal Analysis

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Establishing 
direct service connection for a disability that was not 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(a) (1999).  
Service connection for certain cardiovascular diseases may be 
established based on a legal "presumption" by showing that 
it was manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101 and 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 
and 3.309 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's cardiovascular or 
pulmonary disorders were incurred in service.  There is no 
medical evidence of record that renders plausible a claim for 
direct service connection on the theory that the veteran's 
congestive heart failure, alcohol-related cardiomyopathy, or 
COPD developed during his military service.  His service 
medical records showed no treatment for cardiovascular or 
respiratory conditions.  There is also no medical evidence of 
record that renders plausible a claim for presumptive service 
connection for any diagnosed cardiovascular disorder.  The 
first evidence of record showing the presence of the 
veteran's cardiovascular and respiratory disorders was in the 
1990s, more than 40 years after the veteran's separation from 
service.  The record lacks evidence of a nexus, or link, 
between any diagnosed cardiovascular or respiratory disease 
and the veteran's active service.  There are no medical 
opinions of record relating the veteran's cardiovascular or 
respiratory disease to any event in service.

Rather, the appellant argues, in essence, that the veteran 
should have been service connected for the cardiovascular or 
pulmonary disorders that caused his death as secondary to his 
service-connected varicose veins.  She maintains that there 
is a relationship between the medications that the veteran 
took for his service-connected varicose veins and the 
development of the cardiovascular and respiratory disorders 
that caused the veteran's death.  However, there is no 
medical evidence of record rendering such a claim for 
secondary service connection plausible.  At no time has a 
medical professional indicated that there is a possible 
relationship between use of Coumadin, or any other 
anticoagulant, and the subsequent development of 
cardiovascular or respiratory disorders. 

The appellant maintains that the veteran's death was caused 
by medications prescribed for his service-connected 
condition.  However, she is not competent to render such an 
opinion.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
statements regarding the cause of the veteran's death are 
insufficient to establish a well-grounded claim for service 
connection for congestive heart failure, alcohol-related 
cardiomyopathy, COPD, or the cause of the veteran's death, on 
either a direct or secondary basis.  Therefore, her claim 
must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's cardiovascular disease developed within one year of 
his separation from service; or (2) that the veteran's 
cardiovascular or respiratory disease is (a) connected to any 
disease or injury during service, or (b) was caused or 
aggravated by his service-connected varicose veins; or (3) 
that the veteran's cause of death was due to his service-
connected varicose veins.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

